ORIGINAL
       lfn tbe Wniteb ~tates ClCourt of jfeberal ClClaims
                                         No. 17-1885C
                                  (Filed December 20, 2017)
                                  NOT FOR PUBLICATION


* * * * * * * * * * * * * * * * * *
                                           *
                                           *
ALAN DALE WARREN,                          *

                     Plaintiff,
                                           *
                                           *                        FILED
                                           *                        DEC 2 O 2017
       v.                                  *
                                           *                      U.S. COURT OF
THE UNITED STATES,                         *                     FEDERAL CLAIMS
                                           *
                     Defendant.            *
                                           *
                                           *
* * * * * * * * * * * * * * * * * *

                                          ORDER

        This case was filed pro se on December 4, 2017, by Alan Dale Warren, an
inmate in a Texas state prison. See generally ECF No. 1. On December 12, 2017,
the Clerk's office received another package of materials from plaintiff, which was
not filed when received because it was not apparent that the package contained t he
sort of p aper recognized by t his court's rules for filing, such as a pleading, motion, or
brief, see Rule 7 of t h e Rules of the United States Com·t of Federal Claims (RCFC).
A r eview of these materials shows that t he package consists of one handwritten,
signed paper from the plaintiff referencing this lawsuit and additional allegations; a
copy of a h a ndwritten page, presumably by the plaintiff, wh ich discusses
administrative procedures for raising grievan ces with prison officials; and four
grievance forms he submitted to prison authorities. It appears that Mr. Warren is
trying to amend his original complaint with this supplemental m aterial. Thus, the
Clerk's office shall treat t his package as an amendment to t he complaint and file it
as such.

       Beca use of the r eview necessitated by t he receipt of t hese supplemental
materials, the Court has had the opportunity to determine whether Mr. Warren's
case presents any claims within our subject-matter jurisdiction. While much of
what Mr. Warren alleges is difficult to under st and, one thing is clear---his case does




                              7017 1450 ODDO 1346 0454
not concern anything that this court is empowered to entertain. Plaintiff seeks to
remedy grievances with state-prison officials, employees, and inmates. The Tucker
Act grants this court jurisdiction over cases seeking damages against the United
States government for claims founded upon the Constitution, statutes, or
regulations of the United States, as well as damages for breaches of contracts with
the United States. 28 U .S.C. § 1491(a)(l). Congress has specifically withheld from
our subject-matter jurisdiction cases for damages that sound in tort. Id.

       Plaintiff alleges the theft of his property and his identity by various
individuals, not one of whom is a federal official. As his case centers around
complaints about allegedly tortious conduct by state-prison officials and private
parties, our court lacks the authority to hear the matter. Id.; see Vlahahis v. United
States, 215 Ct. Cl. 1018, 1018- 19 (1978). The case is therefore DISMISSED for
lack of jurisdiction pursuant to RCFC 12(h)(3). Because the lack of jurisdiction was
identified early in the process, before many resources were expended in addressing
the matter, and taking into consideration Mr. Warren's obvious confusion about the
type of cases our court can hear, the Court has concluded that plaintiff may be
relieved of the need to pay the filing fee. Accordingly, his application to proceed in
forma pauperis, ECF No. 4, is DENIED-AS-MOOT.

      The Clerk is directed to close this case.

IT IS SO ORDERED.




                                         -2-